IN THE UNITED STATES COURT OF APPEALS
                                 FOR THE FIFTH CIRCUIT

                                        __________________

                                           No. 96-30218
                                         Conference Calendar
                                        __________________


DANIEL C. SULLIVAN,

                          Plaintiff-Appellant,

versus

ORLEANS INDIGENT DEFENDERS
PROGRAM; HANS SINHA; MARK D.
NASACKA,

                          Defendants-Appellees.



                                  ----------
                   Appeal from the United States District Court
                       for the Eastern District of Louisiana
                            USDC No. 95-CV-4045-T
                                  ----------
                                  June 26, 1996
Before HIGGINBOTHAM, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

         Daniel C. Sullivan, #672555, appeals from the district court's dismissal of his civil rights

complaint as frivolous pursuant to 28 U.S.C. § 1915(d). Sullivan argues that his court-appointed

attorneys provided ineffective representation during his criminal proceedings. We have reviewed

the record and find no reversible error. The court-appointed attorneys were not acting under

   *
     Pursuant to Local Rule 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in Local Rule
47.5.4.
                                           No. 96-30218
                                                -2-

color of state law. See Polk County v. Dodson, 454 U.S. 312, 324-25 (1981). This appeal is

without merit and is thus frivolous. It is DISMISSED. See 5th Cir. R. 42.2. We caution Sullivan

that any additional frivolous appeals filed by him will invite the imposition of sanctions. To avoid

sanctions, Sullivan is further cautioned to review all pending appeals to ensure that they do not

raise arguments that are frivolous because they have been previously decided by this court.

       APPEAL DISMISSED; SANCTION WARNING ISSUED.